JOHN M. BAILEY
CHIEF JUSTICE

CHERYL BUSK

CLERK

Eleventh District of Texas

W. STACY TROTTER TELE: 254/629-2638
JUSTICE 100 WEST MAIN STREET, SUITE 300 FAX: 254/629.2191
W, BRUCE WILLIAMS P.O BOX 271 cheryl.busk@ txcaurts.gov
JUSTICE EASTLAND, TEXAS 76448 wiew. pxcourts.govl Ltheow
June 24, 2021
John W, Stickels Russell D. Thomason, District Attorney
Stickels & Associates, P.C, Eastland County Courthouse
P.O. Box 121431 100 West Main, Suite 204
Arlington, TX 76012 Eastland, TX 76448
* DELIVERED VIA E-MAIL * * DELIVERED VIA E-MAIL *

Paul W. Lewallen, Assistant
100 W Main St #102

Eastland. TX 76448

* DELIVERED VIA E-MAIL *

RE: Appellate Case Number: 11-21-00085-CR
Trial Court Case Number: 25760
Style: Yahel Eliyah McDaniel v, The State of Texas
The Court has this day issued an order in the above cause.
Attached is a copy of the Court’s order.
Respectfully yours,
ayom awe
Jayla McClure, Deputy Clerk
cc: District Clerk - Eastland County (DELIVERED VIA E-MAIL)

Kim Cherry, Court Reporter (DELIVERED VIA E-MAIL)
Steven R. Herod, Judge (DELIVERED VIA E-MAIL)